As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05684 Alpine Equity Trust (Exact name of registrant as specified in charter) 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) Copy to: Rose DiMartino Attorney at Law Willkie Farr & Gallagher 787 7th Avenue, 40th FL New York, NY10019 1-888-729-6633 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Alpine International Real Estate Equity Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-102.9% Asia-27.3% China-6.6% Agile Property Holdings, Ltd. $ C C Land Holdings, Ltd. Evergrande Real Estate Group, Ltd. Franshion Properties Hopson Development Holdings, Ltd. KWG Property Holdings, Ltd. Longfor Properties Co., Ltd. New World China Land, Ltd. Soho China, Ltd. Yanlord Land Group, Ltd. Hong Kong-2.7% The Hongkong & Shanghai Hotels, Ltd. Mandarin Oriental International, Ltd. Midland Holdings, Ltd. Shui On Construction and Materials, Ltd. India-7.0% Hirco PLC (a)(b) Ishaan Real Estate PLC (a)(b) South Asian Real Estate, Ltd. (a)(b)(e) Trikona Trinity Capital PLC (a)(b) Unitech Corporate Parks (a)(b) Yatra Capital, Ltd. (a)(b)(g) Indonesia-1.7% Bakrieland Development Bumi Serpong Damai PT Japan-4.3% Haseko Corp. Kenedix, Inc. Mitsui Fudosan Co., Ltd. Nomura Real Estate Holdings Secured Capital Japan Co., Ltd. Tachihi Enterprise Co., Ltd. Philippines-0.5% SM DevelopmentCorp. Singapore-1.0% Banyan Tree Holdings, Ltd. (a) Thailand-3.0% Central Pattana PCL Minor International PCL Saha Pathana Inter-Holding PCL Vietnam-0.5% Aseana Properties, Ltd. (a)(b) Total Asia (Cost $207,091,609) Australia-4.0% Australia-4.0% Charter Hall Group FKP Property Group Goodman Group (b) Stockland Total Australia (Cost $14,405,315) Europe-23.9% Austria-1.6% Conwert Immobilien Invest SE (a)(b) Immofinanz Immobilien Anlagen AG (a)(b) Immoeast Immobilien AG (a)(b)(f) 0 Immofinanz Immobilien Anlagen AG (a)(b)(f) 0 Finland-0.3% Citycon OYJ France-4.2% Club Mediterranee SA (a)(b) Kaufman & Broad SA (a)(b) Nexity (b) Pierre & Vacances Germany-1.7% DIC Asset AG Sirius Real Estate, Ltd. (a)(b) Treveria PLC (b) Greece-0.2% Babis Vovos International Construction SA (a) Italy-0.2% Pirelli & Co. Real Estate SpA (b) Norway-2.1% BWG Homes ASA Norwegian Property ASA Fornebu Utvikling ASA (a) Poland-1.1% Globe Trade Centre SA (a) Nanette Real Estate Group NV (b) Russia-2.6% LSR Group OJSC - GDR (a)(c) Mirland Development Corp. (a) PIK Group - GDR (a)(c) RGI International, Ltd. (a) Sweden-2.2% JM AB Rezidor Hotel Group AB Turkey-0.1% The Ottoman Fund, Ltd. (b) Ukraine-0.1% KDD Group NV (a)(b) United Kingdom-7.5% Development Securities PLC (b) Development Securities PLC (a) Great Portland Estates PLC (b) LXB Retail Properties PLC (a)(b) Metric Property Investments PLC (a)(b) Quintain Estates & Development PLC (a)(b) Redrow PLC (a)(b) Regus PLC (b) Shaftesbury PLC Songbird Estates PLC (a) Total Europe (Cost $278,981,653) Middle East/Africa-1.2% Egypt-1.2% Palm Hills Developments SAE (a) T M G Holding (a) Total Middle East/Africa (Cost $8,086,710) North & South America-46.5% Brazil-42.5% Aliansce Shopping Centers SA BHG SA - Brazil Hospitality Group (a) BR Malls Participacoes SA Brascan Incorporacoes SA Brasil Brokers Participacoes SA Cyrela Commercial Properties SA Direcional Engenharia SA EcoRodovias Infraestrutura e Logistica SA (a) Even Construtora e Incorporadora SA General Shopping Brasil SA (a) Iguatemi Empresa de Shopping Centers SA Inpar SA (a) JHSF Participacoes SA LPS Brasil Consultoria de Imoveis SA MRV Engenharia Multiplan Empreendimentos Imobiliarios SA PDG Realty SA Empreendimentos e Participacoes Rodobens Negocios Imobiliarios SA Rossi Residential SA Sao Carlos Empreendimentos Tecnisa SA Canada-1.3% Crombie Real Estate Investment Trust Lakeview Hotel Real Estate Investment Trust (a)(b) Lakeview Hotel Real Estate Investment Trust (a)(b)(c) Mainstreet EquityCorp. (a) Mainstreet EquityCorp. (a)(c) Parkbridge Lifestyles Communities, Inc. United States-2.7% Orient-Express Hotels, Ltd. - Class A (a) Sunrise Senior Living, Inc. (a) Verde Realty (a)(b)(d)(e) Total North & South America (Cost $244,255,728) Total Common Stocks (Cost $752,821,015) Equity-Linked Structured Notes-2.3% Asia-2.3% India-2.3% Housing Development & Infrastructure, Ltd. - Macquarie Group, Ltd. (a) Housing Development & Infrastructure, Ltd. - Merrill Lynch & Co., Inc. (a) Phoenix Mills, Ltd. - Merrill Lynch & Co., Inc. (a) Total Asia (Cost $10,315,887) Total Equity-Linked Structured Notes (Cost $10,315,887) Warrants-0.3% Asia-0.3% Malaysia-0.3% SP Setia BHD (a) Expiration: January, 2013 Exercise Price: MYR 4.480 Thailand-0.0%* Minor International PCL (a) Expiration: May, 2013 Exercise Price:THB 13.000 Total Asia (Cost $3,260,920) Total Warrants (Cost $3,260,920) Rights-0.0%* Europe-0.0%* United Kingdom-0.0%* Development Securities PLC (a)(b) Total Europe (Cost $0) Total Rights (Cost $0) Short-Term Investments-0.0%* Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $259) Total Investments (Cost $766,398,081) - 105.5% Liabilities in Excess of Other Assets - (5.5)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 20.7% of the Fund's net assets. (c) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under Rule 144A comprised of 2.2% of the Fund's net assets. (d) Illiquid security. (e) Private placement. (f) Original shares held immediately preceding the merger between Immoeast Immobilien AG and Immofinanz Immobilien Anlagen AG. The merger is subject to judicial review of the exchange ratio and the Fund may be entitled to supplementary cash payments or shares. (g) Affiliated issuer. AB - Aktiebolag is the Swedish equivalent of the term corporation. AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA - Allmennaksjeselskap is the Norwegian term for a public limited company. BHD - Malaysian equivalent to incorporated Co. - Company Corp. - Corporation GDR - Global Depository Receipt Inc. - Incorporated Ltd. - Limited MYR - Malaysian Ringgit NV - Naamloze Vennootschap is the Dutch term for a public limited liability corporation. OJSC - Open Joint Stock Company OYJ - Osakeyhtio is the Finnish equivalent of a limited company. PCL - Public Company Limited PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing civil law. SE - SE Regulation. A European Company which can operate on a Europe-wide basis and be governed by Community law directly applicable in all Member States. SpA - Societa' Per Azioni is an Italian shared company. THB - Thailand Baht Alpine Realty Income & Growth Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Real Estate Investment Trusts-89.9% Apartments-11.0% AvalonBay Communities, Inc. $ BRE Properties, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Diversified-9.6% Crombie Real Estate Investment Trust Crombie Real Estate Investment Trust (c) Verde Realty (a)(b)(d)(e) Vornado Realty Trust Health Care-7.9% Brookdale Senior Living,Inc. (a) HCP,Inc. Omega Healthcare Investors, Inc. Ventas, Inc. Lodging-4.2% Chatham Lodging Trust (a) Felcor Lodging Trust, Inc. (a) LaSalle Hotel Properties Starwood Hotels & Resorts Worldwide, Inc. Sunstone Hotel Investors, Inc. (a) Mortgage & Finance-1.6% Apollo Commercial Real Estate Finance, Inc. NorthStar Realty FinanceCorp. Starwood Property Trust, Inc. Net Lease-3.4% Entertainment Properties Trust Office - Industrial Buildings-30.5% Alexandria Real Estate Equities, Inc. AMB Property Corp. Boston Properties, Inc. Brookfield Properties Corp. Corporate Office Properties Trust Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Kilroy Realty Corp. Liberty Property Trust Mack-Cali RealtyCorp. MPG Office Trust, Inc. (a) ProLogis SL Green Realty Corp. Retail Centers-18.3% CBL & Associates Properties, Inc. Excel Trust, Inc. (a) Federal Realty Investment Trust Getty Realty Corp. Kimco RealtyCorp. The Macerich Co. Saul Centers, Inc. Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Storage-3.4% Public Storage Total Real Estate Investment Trusts (Cost $72,577,443) Preferred Stocks-18.1% Diversified-1.1% Vornado Realty Trust, Series G, 6.625% Vornado Realty Trust, Series I, 6.625% Health Care-0.7% Omega Healthcare Investors,Inc., Series D, 8.375% Lodging-1.8% Hospitality Properties Trust, Series B, 8.875% LaSalle Hotel Properties, Series D, 7.500% LaSalle Hotel Properties, Series G, 7.250% Sunstone Hotel Investors, Inc., Series A, 8.000% Net Lease-3.8% CapLease, Inc., Series A, 8.125% Entertainment Properties Trust, Series D, 7.375% Office - Industrial Buildings-5.7% AMB Property Corp., Series O, 7.000% (b) Digital Realty Trust, Inc. Series A, 8.500% Kilroy Realty Corp., Series F, 7.500% Prime Group Realty Trust, Series B, 9.000% (a) PS Business Parks, Inc., Series H, 7.000% PS Business Parks, Inc., Series L, 7.600% SL Green Realty Corp., Series D, 7.875% Retail Centers-3.7% CBL & Associates Properties, Inc., Series D, 7.375% Developers Diversified Realty Corp., Series H, 7.375% Developers Diversified Realty Corp., Series I, 7.500% Regency Centers Corp., Series D, 7.250% Storage-1.3% Public Storage, Series D, 6.180% Public Storage, Series W, 6.500% Total Preferred Stocks (Cost $14,861,442) Short-Term Investments-0.0%* Federated Treasury Obligations Fund, 0.01% 18 Milestone Funds Treasury Obligations Portfolio, 0.01% 18 Total Short-Term Investments (Cost $485) Total Investments (Cost $87,439,370) - 108.0% Liabilities in Excess of Other Assets - (8.0)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 1.9% of the Fund's net assets. (c) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under Rule 144A comprised of 2.6% of the Fund's net assets. (d) Illiquid security. (e) Private placement. Co. - Company Corp. - Corporation Inc. - Incorporated Alpine Cyclical Advantage Property Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-96.4% Asia-18.7% China-6.4% E-House China Holdings, Ltd. - ADR $ Evergrande Real Estate Group, Ltd. KWG Property Holdings, Ltd. New World China Land, Ltd. SPG Land Holdings, Ltd. Yanlord Land Group, Ltd. Hong Kong-0.9% C C Land Holdings, Ltd. Midland Holdings, Ltd. Indonesia-4.8% Alam Sutera Realty Bakrieland Development Bumi Serpong Damai PT Ciputra Development (a) Japan-2.1% Haseko Corp. (a) Kenedix, Inc. (a) Philippines-0.8% Robinsons Land Corp. Thailand-3.7% Minor International PCL Supalai PCL Ticon Industrial Connection PCL Total Asia (Cost $10,161,258) Australia-0.5% Australia-0.5% Stockland Total Australia (Cost $300,946) Europe-8.4% Austria-0.5% Immofinanz Immobilien Anlagen AG (a)(b) Immoeast Immobilien AG (a)(b)(f) 0 Immofinanz Immobilien Anlagen AG (a)(b)(f) 0 Germany-1.4% DIC Asset AG TAG Immobilien AG (a) Greece-0.5% Babis Vovos International Construction SA (a) Norway-0.4% BWG Homes ASA (a) Russia-0.9% Raven Russia, Ltd. (b) United Kingdom-4.7% Bellway PLC (b) Development Securities PLC (b) Development Securities PLC (a) LXB Realty Properties PLC (a)(b) Quintain Estates & Development PLC (a)(b) Redrow PLC (a)(b) Regus PLC (b) Songbird Estates PLC (a) Total Europe (Cost $5,913,666) Middle East/Africa-1.3% Egypt-1.3% Six of October Development & Investment Co. (a) T M G Holding (a) Total Middle East/Africa (Cost $774,422) North & South America-67.5% Brazil-25.1% BHG SA - Brasil Hospitality (a) BR Properties SA Brookfield Incorporacoes SA Cyrela Brazil Realty SA - ADR Cyrela Brazil Realty SA - GDR (b)(c) Cyrela Commercial Properties SA - ADR (b) Cyrela Commercial Properties SA - ADR (b)(c) Direcional Engenharia SA Even Construtora e Incorporadora SA Iguatemi Empresa de Shopping Centers SA Inpar SA (a) LPS Brasil Consultoria de Imoveis SA PDG Realty SA Empreendimentos e Participacoes Rodobens Negocios Imobiliarios SA Tecnisa SA Canada-1.2% Brookfield Properties Corp. Parkbridge Lifestyles Communities, Inc. (a) Mexico-1.4% Corporacion GEO SAB de CV - Series B (a) Urbi Desarrollos Urbanos SA de CV (a) United States-39.8% Alexander's,Inc. Altisource Portfolio Solutions SA (a) Apollo Commercial Real Estate Finance, Inc. Beazer Homes USA, Inc. (a) Brookdale Senior Living,Inc. (a) CB Richard Ellis Group,Inc. - Class A (a) Champion Enterprises, Inc. (a)(b) Chimera Investment Corp. DiamondRock HospitalityCo. DuPont Fabros Technology, Inc. Excel Trust, Inc. (a) Forestar Group, Inc. (a) General Growth Properties, Inc. Host Hotels & Resorts, Inc. LennarCorp. - Class A M/I Homes, Inc. (a) The Macerich Co. MFA Financial,Inc. NVR, Inc. (a) Ocwen Financial Corp. (a) Orient-Express Hotels, Ltd. - Class A (a) Pebblebrook Hotel Trust (a) Standard PacificCorp. (a) Sunrise Senior Living, Inc. (a) Two Harbors Investment Corp. Verde Realty (a)(b)(d)(e) Vornado Realty Trust Total North & South America (Cost $41,117,669) Total Common Stocks (Cost $58,187,774) Equity-Linked Structured Notes-2.2% Asia-2.2% China-0.5% China Vanke Co., Ltd India-1.7% Housing Development Holdings, Ltd, - Macquarie Group, Ltd. (a) Peninsula Land, Ltd. - Macquarie Group, Ltd. Peninsula Land, Ltd. - Macquarie Group, Ltd. Total Asia (Cost $1,486,774) Total Equity-Linked Structured Notes (Cost $1,486,774) Rights-0.0%* United Kingdom-0.0%* Development Securities PLC (a)(b) Total Rights (Cost $0) Warrants-0.0%* Thailand-0.0%* Minor International PCL (a) Expiration: January, 2013 Exercise Price:THB 13.000 Total Warrants (Cost $0) Short-Term Investments-1.7% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $1,006,899) Total Investments (Cost $60,681,447) - 100.3% Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 15.4% of the Fund's net assets. (c) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under Rule 144A comprised of 5.4% of the Fund's net assets. (d) Illiquid Security. (e) Private placement (f) Original shares held immediately preceding the merger between Immoeast Immobilien AG and Immofinanz Immobilien Anlagen AG. The merger is subject to judicial review of the exchange ratio and the Fund may be entitled to supplementary cash payments or shares. ADR - American Depositary Receipt AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA - Allmennaksjeselskap is the Norwegian term for a public limited company. Co. - Company Corp. - Corporation GDR - Global Depository Receipt Inc. - Incorporated Ltd. - Limited MYR - Malaysian Ringgit PCL - Public Company Limited PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing civil law. SAB de CV - Sociedad Anonmia de Capital Variable. Is the Spanish equivalent to Variable Capital Company. Alpine Emerging Markets Real Estate Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-89.4% Asia-36.7% China-10.2% Agile Property Holdings, Ltd. $ C C Land Holdings, Ltd. Evergrande Real Estate Group, Ltd. Franshion Properties, Ltd. Hopefluent Group Holdings, Ltd. Hopson Development Holdings, Ltd. KWG Property Holdings, Ltd. New World China Land, Ltd. Soho China, Ltd. SPG Land Holdings, Ltd. Yanlord Land Group, Ltd. Hong Kong-1.6% HKC Holdings, Ltd. (a) Hong Kong Energy Holdings, Ltd. (a) Mandarin Oriental International, Ltd. Shangri-La Asia, Ltd. India-1.7% Hirco PLC (a)(c) Unitech Corporate Parks (a)(c) Yatra Capital, Ltd. (a) Indonesia-7.9% Alam Sutra Realty Bakrieland Development Bumi Serpong Damai PT Ciputra Development (a) Semen Gresik Persero Summarecon Agung Malaysia-2.1% Aseana Properties, Ltd. (a) Philippines-1.8% Robinsons Land Corp. SM DevelopmentCorp. Singapore-1.7% Banyan Tree Holdings, Ltd. (a) CapitaMalls Asia, Ltd. Thailand-8.7% Central Pattana PCL The Erawan Group PCL Minor International PCL Pruksa Real Estate PCL Supalai PCL Ticon Industrial Connection PCL Vietnam-1.0% JSM Indochina, Ltd. Vinaland, Ltd. Total Asia (Cost $661,163) Europe-10.1% Greece-1.7% Babis Vovos International Construction SA (a) J&P-Avax SA Poland-2.0% Globe Trade Centre SA (a) Warimpex Finanz und Beteiligungs AG (a) Russia-6.0% LSR Group OJSC - GDR (a)(b) Mirland Development Corp. (a) PIK Group - GDR (a)(b) Raven Russia, Ltd. (c) RGI International, Ltd. (a) Ukraine-0.4% KDD Group NV (a)(c) Total Europe (Cost $175,742) Middle East/Africa-3.1% Egypt-3.1% Orascom Development Holding AG Palm Hills Developments SAE (a) Six of October Development & Investment (a) T M G Holding (a) Total Middle East/Africa (Cost $59,674) North & South America-39.5% Brazil-37.8% BHG SA - Brasil Hospitality Group (a) BR Malls Participacoes SA (a) Brookfield Incorporacoes SA Cyrela Brazil Realty SA Cyrela Commercial Properties SA Direcional Engenharia SA Even Construtora E Incorporadora SA General Shopping Brasil SA (a) Iguatemi Empresa de Shopping Centers SA Inpar SA (a) JHSF Participacoes SA MRV Engenharia Multiplan Empreendimentos Imobiliarios SA PDG Realty SA Rodobens Negocios Imobiliarios SA Rossi Residential SA Sao Carlos Empreendimentos Tecnisa SA Trisul SA Chile-1.1% Socovesa SA United States-0.6% Orient-Express Hotels, Ltd. - Class A (a) Total North & South America (Cost $534,927) Total Common Stocks (Cost $1,431,506) Equity-Linked Structured Notes-4.2% Asia-4.2% India-4.2% Housing Development & Infrastructure, Ltd. - Macquarie Group, Ltd. (a) Housing Development & Infrastructure, Ltd. - Merrill Lynch & Co., Inc. (a) Kolte Patil Development, Ltd. - Merrill Lynch & Co., Inc. Peninsula Land, Ltd. - Macquarie Group, Ltd. Phoenix Mills Ltd. - Merrill Lynch & Co., Inc. Total Asia (Cost $77,687) Total Equity-Linked Structured Notes (Cost $77,687) Warrants-0.4% Hong Kong-0.0%* HKC Holdings, Ltd. Expiration: June, 2011, Exercise Price: HKD 0.500 (a)(c) Hong Kong Energy Holdings, Ltd. 18 Expiration: June, 2011, Exercise Price: HKD 0.600 (a)(c) Malaysia-0.4% SP Setia BHD Expiration: January, 2013, Exercise Price: MYR 4.480 (a) Thailand-0.0% Minor International PCL Expiration: May, 2013, Exercise Price: THB 13.000 (a) Total Warrants (Cost $11,421) Short-Term Investments-3.9% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $95,451) Total Investments (Cost $1,616,065) - 97.9% Other Assets in Excess of Liabilities - 2.1% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Restricted under 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under 144A comprised 2.0% of the Fund's net assets. (c) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised of 2.7% of the Fund's net assets. AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. BHD - Malaysian equivalent to incorporated Co. - Company Corp. - Corporation GDR - Global Depository Receipt HKD - Hong Kong Dollar Inc. - Incorporated Ltd. - Limited MYR - Malaysian Ringgit NV - Naamloze Vennootschap is the Dutch term for a public limited corporation. OJSC - Open Joint Stock Company PCL - Public Company Limited PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing the civil law. THB - Thailand Baht Alpine Global Infrastructure Fund Schedule of Portfolio Investments July 31, 2010 (Unaudited) Security Shares Description Value Common Stocks-95.3% Capital Goods-14.4% China State Construction International Holdings $ Duoyuan Global Water, Inc. - ADR (a) Empresas ICA SA de CV - ADR (a) Ferrovial SA (b) Hochtief AG (b) MasTec, Inc. (a) Mills Estruturas e Servicos de Engenharia SA (a) NWS Holdings, Ltd. Vinci SA Commercial& Professional Services-3.9% Geo Group, Inc. (a) IESI BFC, Ltd. Consumer Durables & Apparel-0.6% New Environmental Energy Holdings, Ltd. (a) Energy-5.7% El Paso Pipeline Partners LP Enbridge, Inc. NuStar Energy LP Materials-4.5% Buzzi Unicem SpA (b) HeidelbergCement AG (b) Semen Gresik Persero Weyerhaeuser Co. Media-3.0% ComcastCorp. - Class A SES SA (b) Real Estate-0.9% Bakrieland Development Software & Services-1.0% Telvent GIT SA (a) Technology Hardware & Equipment-3.7% Cisco Systems, Inc. (a) CommScope, Inc. (a) ZTECorp. Telecommunication Services-9.2% American Tower Corp. - Class A (a) AT&T,Inc. China Mobile Ltd. Deutsche Telekom AG Koninklijke KPN NV Millicom International Cellular SA Vodafone Group PLC (b) Transportation-25.7% Abertis Infraestructuras SA Aeroports de Paris All America Latina Logistica Atlantia SpA Canadian National Railway Co. Cia de Concessoes Rodoviarias COSCO Pacific, Ltd. EcoRodovias Infraestrutura e Logistica SA (a) Fraport AG Frankfurt Airport Services Worldwide (b) Genco Shipping & Trading, Ltd. (a) Guangshen Railway Co., Ltd. Hamburger Hafen Und Logistik AG International Container Terminal Services, Inc. Plus Expressways BHD Santos Brasil Participacoes Tegma Gestao Logistica Transurban Group Union PacificCorp. Vopak NV (b) Utilities-22.7% American Electric Power Co.,Inc. American Water Works Co., Inc. Aqua America, Inc. Calpine Corp. (a) Cascal NV Centrica PLC (b) China Water Affairs Group, Ltd. E.ON AG (b) EDF SA Enagas SA Fortum OYJ GDF Suez ITC Holdings Corp. National Grid PLC (b) Northeast Utilities RWE AG Snam Rete Gas SpA (b) Southern Co. Suez Environnement Co. Total Common Stocks (Cost $1,559,788) Equity-Linked Structured Notes-2.0% Capital Goods-0.9% IVRCL Infrastructures & Projects, Ltd. Energy-1.1% National Hydroelectric Power Corp. - Macquarie Group, Ltd. (a) Total Equity-Linked Structured Notes (Cost $40,224) Short-Term Investments-3.2% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $61,613) Total Investments (Cost $1,661,625) - 100.5% Liabilities in Excess of Other Assets - (0.5)% TOTAL NET ASSETS 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 16.5% of the Fund's net assets. ADR - American Depositary Receipt AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. BHD - Malaysian equivalent to incorporated Co. - Company Corp. - Corporation Inc. - Incorporated Ltd. - Limited LP - Limited Partnership NV - Naamloze Vennootschap is the Dutch term for a public limited liability corporation. OYJ - Osakeyhtio is the Finnish equivalent of a limited company. PLC - Public Limited Company SA - Generally designates corporations in various countries, mostly those employing civil law. SA de CV - Sociedad Anonmia de Capital Variable. Is the Spanish equivalent to Variable Capital Company. SpA - Societa' Per Azioni is an Italian shared company. The net asset value (“NAV”) of shares of the Funds are calculated by dividing the value of the Funds’ net assets by the number of outstanding shares. NAV is determined each day the NYSE is open as of the close of regular trading (normally, 4:00 p.m., Eastern time). In computing NAV, portfolio securities of the Funds are valued at their current market values determined on the basis of market quotations. In computing the Funds’ net asset value, equity securities that are traded on a securities exchange in the United States are valued at the last reported sale price as of the time of valuation, or lacking any current reported sale at the time of valuation, at the mean between the most recent bid and asked quotations. Each option security traded on a securities exchange in the United States is valued at the last current reported sale price as of the time of valuation, or lacking any current reported sale at the time of valuation, the option is valued at the mid-point of the consolidated bid/ask quote for the option security. Each security traded in the over-the-counter market and quoted on the NASDAQ National Market System is valued at the NASDAQ Official Closing Price (“NOCP”) as determined by NASDAQ, or lacking an NOCP, the last current reported sale price as of the time of valuation by NASDAQ, or lacking any current reported sale on NASDAQ at the time of valuation, at the mean between the most recent bid and asked quotations. Each over-the-counter option that is not traded through the Options Clearing Corporation is valued by the counterparty, or if the counterparty’s price is not readily available then by using the Black-Scholes method. Debt securities are valued based on an evaluated mean price as furnished by pricing services approved by the Board of Trustees, which may be based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders, a computerized matrix system, or appraisals derived from information concerning the securities or similar securities received from recognized dealers in those securities. Short-term securities with maturities of 60 days or less are valued at amortized cost, which approximates fair value. Equity securities that are principally traded in a foreign market are valued at the last current sale price at the time of valuation or lacking any current or reported sale, at the time of valuation, at the mean between the most recent bid and asked quotations as of the close of the appropriate exchange or other designated time. Trading in securities on European and Far Eastern securities exchanges and over-the-counter markets is normally completed at various times before the close of business on each day on which the NYSE is open. Trading of these securities may not take place on every NYSE business day. In addition, trading may take place in various foreign markets on Saturdays or on other days when the NYSE is not open and on which the Funds’ net asset values are not calculated. As stated above, if the market prices are not readily available or are not reflective of the fair value of the security as of the close of the regular trading on the NYSE (normally, 4:00pm Eastern time) the security will be priced When market quotations are not readily available or when the valuation methods mentioned above are not reflective of a fair value of the security, the security is valued at fair value following procedures and/or guidelines approved by the Board of Trustees. The Board has approved the use of Interactive Data’s proprietary fair value pricing model to assist in determining current valuation for foreign securities traded in markets that close prior to the NYSE. When fair value pricing is employed, the value of the portfolio security used to calculate the Funds’ net asset values may differ from quoted or official closing prices. In light of the judgment involved in fair value decisions, there can be no assurance that a fair value assigned to a particular security is accurate. As of July 31, 2010, the International Real Estate Equity Fund, Realty Income & Growth Fund, Cyclical Advantage Property Fund, Emerging Markets Real Estate Fund and Global Infrastructure Fund held securities that are fair valued, which comprised 20.7%, 1.9%, 15.4%, 2.7% and 16.5%, respectively, of each Fund’s net assets. In accordance with GAAP, the Funds use a three-tier hierarchy to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entities own assumptions about the assumptions market participants would us in pricing the asset or liability that are developed based on the best information available. Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quotedprices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Various inputs are used in determining the value of the Funds’ investments as of the reporting period end. The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. These inputs are categorized in the following hierarchy under applicable financial accounting standards. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds' net assets as of July 31, 2010: International Real Estate Equity Fund Realty Income & Growth Fund Cyclical Advantage Property Fund Emerging Markets Real Estate Fund Global Infrastructure Fund Level 1: Common Stocks Asia $ $
